
	
		I
		111th CONGRESS
		1st Session
		H. R. 2593
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Edwards of Texas
			 (for himself, Mr. McIntyre, and
			 Mr. Terry) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish a discretionary grant program for school construction for
		  local educational agencies affected by base closures and realignments, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Children’s School Investment
			 Act.
		2.School
			 construction grants
			(a)In
			 generalSection 8007 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707) is amended by
			 adding at the end the following:
				
					(c)School
				construction grants
						(1)Authority and
				conditions for grantsFrom the amount appropriated for each
				fiscal year under section 8014(f), the Secretary is authorized to make grants
				to eligible local educational agencies to carry out eligible projects for the
				construction of public kindergarten, elementary, and secondary school
				facilities.
						(2)EligibilityTo
				be eligible to receive a grant under paragraph (1), the local educational
				agency shall—
							(A)have been eligible
				to receive a payment under section 8003 for the fiscal year prior to the year
				for which the application is made; and
							(B)have had an
				overall increase in enrollment—
								(i)during the period
				between the end of the school year preceding the fiscal year for which the
				application is made and the beginning of the school year immediately preceding
				that school year;
								(ii)of not less than
				250, or not less than 10 percent (whichever is lower), of students who are
				children described in—
									(I)subparagraph (A),
				(B), or (D) of section 8003(a)(1); or
									(II)subparagraph (F)
				or (G) of section 8003(a)(1), but only to the extent such children are civilian
				dependents of employees of the Department of Defense; and
									(iii)that is the
				direct result of one or more of the following:
									(I)Base realignment
				and closure or global rebasing, as determined by the Secretary of
				Defense.
									(II)Force structure
				changes or force reductions.
									(III)An action
				initiated by the Secretary of Defense.
									(3)Criteria for
				grantsIn considering an application for a grant the Secretary
				shall consider—
							(A)the extent to
				which the local educational agency involved needs the grant because it lacks
				the fiscal capacity to undertake the project for which the grant would be used
				without the grant; and
							(B)the demonstrated
				need for the construction, reconstruction, or renovation based on the condition
				of the facility in the project.
							(4)Eligible
				projectsTo be an eligible
				project for a grant under paragraph (1), the project must consist of—
							(A)the construction
				of new elementary or secondary schools to meet the needs imposed by enrollment
				growth;
							(B)the construction of additional academic
				learning space at existing schools;
							(C)the repair or
				upgrading of classrooms or structures related to academic learning, including
				but not limited to roofs, walls, plumbing, ventilation equipment, and
				inadequate heating or lighting equipment; or
							(D)the leasing of buildings or portions of
				buildings from a private entity for the purpose of providing school space, with
				the Secretary's approval.
							(5)Amount and
				conditions of grantsIn
				making grants under this subsection, the Secretary shall ensure that the amount
				of a grant does not exceed the total construction, modernization, or repair
				costs involved, as determined by the Secretary.
						(6)Impermissible
				uses of fundsNo funds received under this subsection may be used
				for—
							(A)payment of
				maintenance costs; or
							(B)stadiums or other
				facilities primarily used for athletic contests or exhibitions or other events
				for which admission is charged to the general public.
							(7)Supplement, not
				supplantA local educational agency receiving a grant under this
				subsection shall use such Federal funds only to supplement and not supplant the
				amount of funds that would, in the absence of such Federal funds, be available
				for construction, modernization, and repair of public kindergarten, elementary,
				and secondary school facilities.
						(8)Reporting
							(A)Reports by
				secretaryNot later than December 31 of each fiscal year, the
				Secretary, and the Secretary of Defense, shall each submit to the Committee on
				Education and Labor and the Committee on Armed Services of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions and
				the Committee on Armed Services of the Senate a report on grants made under
				this subsection, including the types of construction, modernization, and repair
				funded, and the number of students impacted.
							(B)Reports by local
				educational agenciesNot later than September 30 of each fiscal
				year, each local educational agency receiving a grant under this subsection
				shall submit to the Secretary, and to the Secretary of Defense, a report on the
				agency’s use of such grant
				funds.
							.
			(b)Authorization of
			 appropriationsSection 8014 of that Act (20 U.S.C. 7714) is
			 amended—
				(1)in
			 subsection (e), by inserting after 8007 the following:
			 other than section 8007(c); and
				(2)by inserting after
			 subsection (f) the following:
					
						(g)School
				construction grantsFor the purposes of carrying out section
				8007(c), there are authorized to be appropriated $500,000,000 for fiscal year
				2009 and such sums as may be necessary for each of the seven succeeding fiscal
				years.
						.
				
